Opinion
pee Curiam,
On December 21, 1970, the Scranton Federation of Teachers Local No. 1147 commenced a strike against the Scranton School District in support of wage and contract demands. The Court of Common Pleas of Lackawanna County subsequently issued a preliminary injunction on January 18, 1971, prohibiting any continuation of the strike and this appeal was filed. Since oral argument before this Court on April 27, 1971, it has been brought to our attention that a collective bargaining agreement was executed by the parties on July 15, 1971. That agreement has resolved the controversy and renders this appeal moot. Taylor Fibre Co. v. Textile Workers Union of America, 395 Pa. 535, 151 A. 2d 79 (1959) ; Glen Alden Coal Co. v. Anthracite Miners of America, 319 Pa. 192, 179 A. 446 (1935). See also, Samoff v. Int’l Ass’n of Machinists District Lodge No. 1, 420 F. 2d 952 (3d Cir. 1969), cert denied 398 U.S. 965 (1970). The appeal is therefore dismissed without prejudice, each party to pay its own costs.